IN THE SUPREME COURT OF THE STATE OF NEVADA


                PETER JASON HELFRICH,                                     No. 69788
                Petitioner,
                vs.
                THE FIFTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                           FILED
                IN AND FOR THE COUNTY OF NYE,                              MAR 1 8 2016
                Respondent.                                              TRACE K. UNDEMAN
                                                                      CLERK OF SUPREME COURT
                                                                     BY      •
                                                                            DEPUTY CLER



                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This is an original pro se petition for a writ of mandamus
                arising from a protective custody proceeding under NRS Chapter 432B.
                            Having reviewed the petition and the attached documents, we
                conclude that petitioner has not demonstrated that our intervention by
                extraordinary writ relief is warranted. Although petitioner appears to
                challenge the district court's jurisdiction in the underlying proceeding
                concerning the custody of his minor child, petitioner has not attached any
                orders or parts of the underlying district court case that are necessary for
                this court to understand the arguments in the petition. NRAP 21(a)(4)
                (requiring petitioner to submit with his petition copies of any order,
                opinion, parts of the record, or any other document that may be essential
                to understand the matters set forth in the petition); Pan v. Eighth Judicial
                Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (explaining that
                petitioner bears the burden of demonstrating that extraordinary relief is
                warranted). Accordingly, we conclude that petitioner has not met his
                burden of demonstrating that our intervention is warranted and we deny
                the petition. See NRAP 21(b)(1); Smith v. Eighth Judicial Dist. Court, 107


SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                                                                                      Ic, - 02GI&O
                Nev. 674, 677, 818 P.2d 849, 851 (1991) (stating that the issuance of an
                extraordinary writ is purely discretionary with this court).
                            It is so ORDERED.


                                                                 iSec_t
                                                             Hardesty
                                                                                       , J.



                                                                                           J.
                                                             Saitta


                                                                         Pie/lout:up   ,   J.
                                                             Pickering




                cc:   Peter Jason Helfrich
                      Attorney General/Carson City
                      Nye County Clerk




SUPREME COURT
       OF
    NEVADA
                                                      2
W) 1947A    e